State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 28, 2016                   106722
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

HESOID S. WHITE,
                    Appellant.
________________________________


Calendar Date:   December 8, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Devine, JJ.

                             __________


     Keeley A. Maloney, Albany, for appellant.

      James E. Conboy, District Attorney, Fonda (William J. Mycek
of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Montgomery
County (Catena, J.), rendered April 4, 2014, convicting defendant
upon his plea of guilty of the crime of attempted burglary in the
second degree.

      Defendant entered the unlocked residence of a sleeping
woman and removed certain items of personal property. A neighbor
who witnessed the unlawful entry alerted police and defendant was
apprehended. In satisfaction of a three-count indictment, he
pleaded guilty to attempted burglary in the second degree. He
was thereafter sentenced, in accordance with the plea agreement,
to 3½ years in prison, to be followed by three years of
postrelease supervision. He now appeals.

      Defendant's sole contention is that the sentence is harsh
and excessive. Initially, insofar as County Court failed to
                              -2-                  106722

advise defendant that his right to appeal was separate and
distinct from the other rights that he was forfeiting by pleading
guilty (see People v Zabawczuk, 128 AD3d 1267, 1268-1269 [2015],
lv denied 26 NY3d 937 [2015]; People v Labaff, 127 AD3d 1471,
1471 [2015], lv denied 26 NY3d 931 [2015]), his waiver of appeal
is invalid and does not preclude him from challenging the
severity of the sentence. Nevertheless, we find no reason to
disturb the sentence imposed. Defendant agreed to the sentence
as part of the plea agreement and it was significantly less than
he could have received if convicted after trial. In addition,
his criminal record reveals that this is his fourth criminal
conviction in as many years. Consequently, we find no
extraordinary circumstances nor any abuse of discretion
warranting a reduction of the sentence in the interest of justice
(see People v Whitted, 117 AD3d 1179, 1182-1183 [2014], lv denied
23 NY3d 1026 [2014]; People v Miller, 70 AD3d 1120, 1121 [2010],
lv denied 14 NY3d 890 [2010]).

     Peters, P.J., McCarthy, Egan Jr. and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court